In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00216-CV
                               __________________

                           IN THE INTEREST OF B.A.

__________________________________________________________________

               On Appeal from the County Court at Law
                        Polk County, Texas
                     Trial Cause No. CIV32763
__________________________________________________________________

                           MEMORANDUM OPINION

      After a bench trial, Appellant M.A. (“Mitch”) 1 appeals the trial court’s order

terminating his parental rights to his minor child B.A. (“Becky”), an eleven-year-old

child. The trial court also terminated the parental rights of the mother L.J. (“Lena”).2

We affirm the trial court’s judgment.




      1 To protect the identity of the minor, we use pseudonyms to refer to the child
and her parents. See Tex. R. App. P. 9.8(b)(2).
      2 Lena is not a party to this appeal, and we include limited details about her

only as necessary to explain the facts.
                                          1
                                    Background

      On May 3, 2019, the Department of Family and Protective Services

(“Department”) filed an Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship. The petition named nine-year-old Becky as the subject of the suit, Lena

as the child’s mother, and Mitch as the child’s father.

      The petition was supported by an affidavit by a Child Protective Services

(CPS) worker and representative of the Department and stated that, on May 2, 2019,

an Onalaska Police Officer called a Department caseworker to Lena’s home. Lena

asked the caseworker to take Becky and said Becky’s father was coming and Lena

did not want the child anymore. Becky was screaming, hitting her mother, and

fighting with law enforcement. Law enforcement used force to control Becky and

placed her in a patrol car. Because Becky was only nine years old, the caseworker

asked the police to take Becky to the Department office. Lena signed a form

relinquishing her rights and requesting that CPS take the child. The caseworker

contacted Becky’s father Mitch, who said he had not seen Becky for at least a year,

and he lived an hour and a half away, but he agreed to pick her up. According to the

CPS report the Father did not arrive to pick her up.

      The caseworker determined that there was a prior investigation of Lena, who

was not supposed to have unsupervised contact with Becky and who had not

                                          2
complied with the requests made by the Department. There was an ongoing domestic

violence investigation of Lena’s boyfriend Walter, and the Department had

previously received complaints about visible marks and bruises on Becky, who told

the Department that Walter had dragged her on the street and hit her with a belt.

Walter admitted he hit Becky with a belt. The affidavit reported three previous

reports of neglectful supervision of Becky by Lena, including allegations of physical

violence and drug use by Lena.

      The Department was named temporary sole managing conservator of the

child. The trial court ordered the parents to provide the Department with their contact

information, names and contact information for relatives that might be suitable

placements, evidence of financial ability to care for the child, evidence of health

insurance for the child, and the child’s medical history. Family service plans for

Lena and Mitch were filed on September 12, 2019, and on November 14, 2019, a

signed family service plan for Mitch was refiled. Mitch’s family service plan noted

that he has PTSD, anxiety, ADHD, and bipolar disorder. While Mitch was

incarcerated at TDCJ, he was on medication, but he has not been on medication since

he was released from TDCJ. Mitch was incarcerated for two years for assault of a

family member (Lena’s sister).

      After a permanency hearing, on November 12, 2019, the trial court entered an

order requiring supervised visitations by Lena and Mitch. The order also required

                                          3
the parents comply with their respective family service plans. Becky was then placed

in a foster home, and she was receiving psychotropic medication and psychosocial

and behavioral therapies.

      A permanency report filed in November 2019 stated that Becky had been

diagnosed with bipolar disorder, ADHD, and oppositional defiant disorder in a June

2019 assessment. The report also stated that Becky had made homicidal threats

against the foster parents and was receiving in-patient care. The report stated that

Mitch was assigned a courtesy worker 3 on August 30, 2019. According to the

Department, Mitch refused to get help for his mental health issues, and he was not

working his family service plan.

      At a hearing on a motion for continuance or extension that Mitch’s attorney

made just prior to trial, the court asked Mitch why he did not do anything in the ten

months between the initial conference and the time the COVID pandemic started,

and Mitch replied that he was busy trying to take care of issues in his own court

proceeding trying to obtain reinstatement of his Supplemental Security Income (SSI)

benefits. The trial court denied the motion for continuance.




      3 A courtesy worker serves as a liaison between the primary caseworker and
the parent when the parent lives outside of the CPS region where the child is located.
                                          4
                                  Evidence at Trial

Mitch’s Testimony

      Mitch testified that the last time he lived in a home with Becky was in 2016

before he was incarcerated for two years for family violence and aggravated assault

with a deadly weapon. The family violence was against Lena’s sister Casey, who

accused him of choking her, hitting her, and throwing her against a wall.

      After he got out of prison, Casey contacted Mitch through Facebook to set up

video contact between Becky and Mitch for Father’s Day in 2018 because Becky

wanted to contact him. In November 2019, Becky asked to meet with Mitch for his

birthday, and he met her for about two hours in Spring, where Becky was in a foster

placement. Mitch testified that he had video-chatted with Becky six times, and

Becky said she wanted to live with him but later said she wanted to stay with her

grandmother. The last time he spoke with Becky, she told him “she didn’t want to

have contact with [him] because she felt like [he] was the one that was abusing her.”

He agreed that he was not able to get to Becky because no one was helping him get

in contact with her.

      Mitch testified that he had been reevaluated for SSI, he does not have a

disability due to “bipolar or anything else[,]” and there is nothing limiting him from

going back to work except that the court in his disability case needed to lift an order.

He previously could not work due to his disability—bipolar disorder and ADHD.

                                           5
According to Mitch, he took Depakote while in prison, but he was no longer taking

medication for bipolar disorder.

      Mitch testified that his first courtesy worker contacted him about thirty days

of the initial family conference and visited him at his previous home. Mitch did not

recall that the first courtesy worker told him about the services he needed to

complete, and he testified that the second courtesy worker, Mahogany Jones, did not

contact him until July or August of 2020. Mitch agreed he had provided his contact

information to Jones and his caseworker, Keflyn Wilridge, and he stated neither had

come to his home. Later, he testified that the first courtesy worker had visited him

at his home. Mitch testified that Wilridge called him to ask where Becky was placed

and whether Mitch had received the materials he sent, but Mitch said he never

received them. Mitch stated that he talked to Jones once briefly, she told him she

was waiting on information from Wilridge, and he never met Jones in person. Mitch

recalled meeting with Wilridge twice and talking with him by phone several times,

and he tried to contact Wilridge by phone or text several times. Mitch also testified

that he got a new phone, but his number did not change, and some of his contacts

did not get moved to the new phone. According to Mitch, he told Wilridge he was

having trouble contacting Jones.

      Mitch admitted that he had a service plan and he recalled learning about his

service plan in May 2019. He understood what his service plan required—that he

                                         6
needed to find stable employment, develop a stable living environment, and get a

psychological assessment, however he said he had trouble understanding the

timeline within which his plan must be completed. He agreed that he tried to do what

CPS required but that he had not “tried it fast enough[.]” He also testified that he did

not understand how important it was for him to work his service plan because he

was not the parent at fault. Mitch testified that prior to his incarceration, he was on

SSI because of his ADHD and bipolar disorder, and since his release, he was unable

to find employment due to his disability and his felony conviction. According to

Mitch, it was not clear what parenting class was required by his service plan. Mitch

understood that his service plan required a psychological evaluation, but he could

not get that done until he had resolved his SSI situation. Mitch testified that he had

scheduled a parenting class and a psychological evaluation, but he had not completed

them. 4

      Mitch understood Becky has bipolar disorder and ADHD, she fights a lot, and

sometimes has outbursts. He had not participated in Becky’s treatment due to

restrictions where Becky was placed. Mitch did not believe that Becky would be safe

living with her mother or with her maternal grandmother in Hockley because Becky

was raped there. Mitch testified that both Lena and her mother Carmela had drug


      4 In a hearing on a motion for continuance just prior to trial, Mitch told the
court the online parenting class and the psychological evaluation were scheduled for
late September 2020.
                                          7
problems. Mitch agreed he would be willing to let CPS continue to have

conservatorship of Becky, but he still wanted to be a part of Becky’s life.

      At the time of trial, Mitch was living in Rosenberg in his girlfriend’s two-

story, three-bedroom townhouse where he contributes to the rent and where he had

lived for about nine months. Mitch testified that he lives in the three-bedroom

townhouse with his girlfriend, her two older daughters who are both pregnant, and

his girlfriend’s adult cousin, who has Down syndrome. Mitch testified that if Becky

were to come live with him, she would live with them, but she would have her own

room. Mitch testified that he believed that in the future, if Becky gets better and he

completed his services, that he could provide a stable home for Becky.

Testimony of Mahogany Jones

      Mahogany Jones, a caseworker with the Department in Fort Bend County,

testified that she was assigned as the second courtesy caseworker for Mitch on

January 9, 2020, and the first courtesy worker was Catalina Cantu. According to

Jones, she attempted to contact Mitch every month since January, she sent letters,

she left voicemails, but he did not return calls. She first spoke with Mitch by phone

on July 27 after she received a new phone number for him. When she told Mitch

about having trouble contacting him, Mitch told her he had moved, and he did not

explain why he had a new phone number.




                                          8
      According to Jones, Mitch did not tell her he was having problems working

with CPS or contacting his Polk County caseworker. Jones recalled that in July, she

told Wilridge that she had not been able to get an answer from Mitch since January,

and then Wilridge gave Jones a new phone number for Mitch, and she contacted

Mitch the same day she received the new number. Jones agreed that the first phone

number she had for Mitch was the wrong number, but she also testified that she sent

letters and visited his apartment to try to contact him. Jones stated, “it is the parents’

responsibility, as well, to remain in contact with the Department.” The last time

Jones attempted to contact Mitch was August 31, and he did not return her call.

Although Mitch’s phone also showed that he had received a phone call from Jones

in April, Jones did not remember having made that call. Jones agreed that the

caseworker is responsible for contact between the Department and the parent, and a

parent is expected to contact their caseworker monthly. Jones also testified that she

told Mitch he needed to contact his caseworker—either herself or Wilridge—every

month.

      According to Jones, Mitch’s service plan required him to take a parenting

class, get psychological and psychiatric evaluations, maintain a stable home

environment, make visits with his daughter, and keep in contact with the

Department. Jones testified that Mitch did not complete the parenting class or

psychological and psychiatric evaluations. Jones agreed she would have provided

                                            9
information to Mitch or set up his psychological and psychiatric evaluation, but she

did not because he did not call her back and she was unable to talk to him until July.

Jones believed that Mitch understood the case plan and what he needed to do, but he

talked to her about SSI, which was not part of his service plan. Jones testified that

Mitch denied having mental health issues, and “there was pushback” on each service

she asked him to complete. When Jones attempted to speak with Mitch about his

service plan, he told her what the Department needed to do, where Becky should be

placed, and what the prior caseworker was doing or not doing. Jones denied that she

told Mitch she would get him a copy of his service plan. Jones testified that, as a

courtesy worker, she did not know where Becky was placed. Jones informed Mitch

that he would have to seek out a parenting class because CPS would not pay for his

class. Jones testified that Mitch did not give her any reason why he had not

completed his service plan. Jones also testified that she informed Mitch that if he did

not complete his service plan, his parental rights could be terminated.

      The records Jones read indicated that the previous courtesy worker, Cantu,

had made required monthly face-to-face visits with Mitch at least three times, she

visited Mitch at his apartment, and she set up drug tests for Mitch. Mitch also told

Jones that he had spoken with Cantu.




                                          10
Testimony of Keflyn Wilridge

      Keflyn Wilridge testified that he was assigned by the Department as

caseworker in this case on May 17, 2019. When the Department was first contacted

about this case, visible marks and bruises were observed on Becky, and Becky told

Department staff that her stepfather had dragged her on the street and hit her with a

belt. Wilridge testified that it has been difficult to find placements for Becky because

she is very aggressive toward staff and her peers. When asked why Becky was not

initially placed with Mitch, Wilridge replied that the Department had concerns that

Mitch had been out of Becky’s life and in prison for two years, he had injured a

child, he had a history of aggravated assault with a deadly weapon, and he had

unaddressed mental health issues.

      According to Wilridge, Becky never really talks about her father and has said

“I don’t love my father.” But Becky speaks highly of her grandmother, who is living

in an RV, and she wants to be placed with her. Wilridge testified that the

grandmother will need to attend counseling and learn how to deal with Becky’s

behavior issues, but she has said she is willing to do so, and the Department has not

determined whether the grandmother is an appropriate placement.

      Wilridge agreed he was present when the family service plans were presented

to the parents, along with his supervisor Cedric Vinson, Mitch’s attorney, Mitch, and

Lena. According to Wilridge, when he contacted Mitch in July 2019, Mitch told him

                                          11
he did not have stable living and he “bounc[ed]” between staying with his girlfriend

and with his family, and once he was at a single address, a courtesy worker was

assigned to the case. Mitch gave Wilridge three addresses during the pendency of

the case, and Wilridge was not aware of Mitch maintaining stable housing. Wilridge

testified that, because Mitch lived outside the region where the case began, a

courtesy worker was assigned to go over his services with him and make sure he

understood the service plan and that he must cooperate to get his child back. Wilridge

recalled contacting Mitch at least once a month by phone or text and notified him

when Becky moved to a different placement. Wilridge agreed that one time Mitch

had told him he was not able to contact his courtesy worker, Ms. Jones, and that

Wilridge then let the courtesy worker know that Mitch tried to contact the courtesy

worker. According to Wilridge, at one point Mitch’s phone was disconnected and he

could not contact Mitch, and once when he contacted Mitch, Mitch told him he was

in Arizona for a few weeks. Wilridge did not get Mitch’s new address until July

2020.

        Wilridge testified that Mitch’s service plan required him to have stable

housing, financial stability, have skills for coping with his PTSD, ADHD, and

bipolar disorder, get counseling, and take a psychological evaluation and mental

health screen and release the results to the Department. Wilridge agreed that Mitch

asked for a copy of the service plan and Wilridge sent one to the address Mitch

                                         12
provided, and when Mitch said he did not receive it, Wilridge sent another copy.

Wilridge further testified that it was Mitch’s responsibility to work with his courtesy

worker to get the service plan items set up, and he advised Mitch that he did not have

that much time to complete his service plan. According to Wilridge, Mitch

understood what the service plan required but he did not make any attempts to work

his service plan, even though he had eighteen months to complete it. Wilridge

testified that he did not believe Mitch was taking prescription medicine for his

mental health issues although he was taking Depakote at the time of the initial family

conference and Mitch had told the courtesy worker that he was not going to address

his mental health issues. Wilridge also testified that Mitch did not obtain stable

housing, he had not been able to verify Mitch’s address, or living arrangements.

According to Wilridge, Mitch told him he was working on his SSI issues, but

Wilridge never received any documentation. Wilridge testified that the Department

never received any reports that Mitch had completed psychological and mental

health evaluations.

      According to Wilridge, the affidavit supporting removal stated that due to

Becky’s behavior, Lena could no longer handle her and did not want anything to do

with the child. Wilridge testified that he had contact with Lena at least once a month.

Wilridge did not believe that Lena did anything to complete her service plan.




                                          13
      Wilridge testified that the Department believed that termination of both

parents’ parental rights and for the Department to be permanent managing

conservator was in Becky’s best interest. At the time of trial, the Department’s long-

term goal for Becky was placement with her maternal grandmother.

Testimony of Cedric Vinson

      Cedric Vinson testified that he was the conservatorship supervisor in this case.

He was present when the service plan was presented to Mitch.5 According to Vinson,

the Department changed the goal from reunification to adoption five months into the

case, which the Department generally does when the parents are not making progress

on their service plans. Vinson testified that it is the parents’ responsibility to work

their services, and parents must start and complete services to be in compliance.

According to Vinson, the Department’s role is to request parents to complete their

service plan and to refer parents to service providers. Vinson recalled that Jones,

Mitch’s courtesy worker, contacted Wilridge, the caseworker, when she was unable

to contact Mitch and Wilridge gave her Mitch’s phone number.




      5 A copy of Mitch’s service plan was filed in the clerk’s record on September
12, 2019, and it was signed by the Department but not by Mitch and it indicates
therein that Mitch did not sign it at that time because his trial attorney wanted to
review it with him before he signed it, and the “FPOS will be presented to the court
and the father during the status hearing.” Later, on November 14, 2019, another copy
of the service plan was presented to the trial court and filed in the record, and that
copy contains a signature for Mitch dated November 2, 2019.
                                          14
      Vinson testified that, at the time of trial, Becky was placed in a residential

treatment center because her behavioral issues became severe. Vinson testified that

the Department did a home study on Becky’s maternal grandmother but placing

Becky with her grandmother was deferred due to Becky’s severe behavioral issues.

The Department believed that the grandmother needed to prepare for Becky’s

behavioral issues by participating in treatment plans and counseling. Vinson testified

that the Department was asking for permanent managing conservatorship because

the mother had not worked her services and had mentioned she was willing to

relinquish her right, and:

             . . . [Mitch] did not work services during the initial one year he
      was given. He was then given additional time due to the COVID
      extension. The father did not make any efforts to work services to have
      [Becky] placed with him during this time.
             Mitch has been provided opportunity to participate in phone calls
      and virtual visits during COVID, when in-person visits [were] not
      available. Transportation was not an issue. However, he still did not
      take advantage of these opportunities to work on his relationship with
      [Becky].
             And the ground for termination of his parental rights, if he did
      not participate in services[,] was included in the Department’s original
      petition. . . .
             . . . I do not think that it is fair to [Becky] to have her future put
      on hold or left up in the air any longer because [Mitch] hasn’t -- has
      chose[n] not to take this matter seriously and do whatever was
      necessary from day one to have her placed with him.

Testimony of the CASA

      The Court Appointed Special Advocate (CASA) testified that she was

assigned to this case in October 2019, she spoke with Mitch at the first court date
                                           15
she attended, and she met Lena once in Huntsville. The CASA also met with Becky

four times, and she talks with Becky at least once a month. According to the CASA,

Becky is hard to control, is prone to violence, and likes to run away when she gets

upset. Becky has been hospitalized during the case for violent tendencies and

outbursts, and she was moved to different placements due to her outbursts. The

CASA testified that Becky is going to need a lot of care and therapy to overcome

her issues and may never overcome them. The CASA did not believe that either Lena

or Mitch was in a position to provide for Becky’s needs. In the CASA’s opinion,

CPS was in the best position to provide the care Becky needs, but Becky’s

grandmother was in the best position to provide family bonding and with some

guidance and assistance, the grandmother was capable of meeting Becky’s needs.

The CASA testified that she did not think Mitch would be able to provide for Becky

because she had been informed that Mitch did not complete his service plan and he

is difficult to contact.

Testimony of Mitch’s Father

       Mitch’s father and Becky’s grandfather, Mack, testified that Becky lived with

Mitch before Mitch went to prison. Mack testified that his family wanted to remain

in Becky’s life. Mack had not seen extreme behavior issues with Becky but knew

she sometimes was “hyper.” According to Mack, Mitch has been trying to get his

SSI reinstated and he has no way to pay for medical treatment on his own. Mack

                                        16
recalled that Mitch has managed his own mental health issues with medication and

therapy, but Mitch does not like the way medication made him feel. Mack agreed

that Mitch’s ADHD affects his ability to get tasks performed timely.

Testimony of Joanna

      Joanna testified that her relationship with Mitch began when he got out of

prison. She agreed she bought him a telephone, which had the same number at the

time of trial, and it was not the same phone number the courtesy worker testified

about at trial. According to Joanna, when Mitch got out of prison, he stayed with his

mother and then he stayed with a cousin. Joanna and Mitch moved into an apartment

in July 2019, and Joanna agreed she was with Mitch when he gave his new address

to CPS. After six months, they moved to a townhouse. Joanna testified that the

townhouse has three bedrooms, and her two pregnant daughters are staying with her

in addition to a cousin with Down syndrome. According to Joanna, Wilridge never

mentioned that the courtesy worker was having trouble contacting her and Mitch.

Joanna testified that she and Mitch visited Becky four times when Becky was placed

in Beaumont. Joanna had observed Mitch talking with Becky by phone or Facetime,

and she has seen Becky hang up on Mitch. According to Joanna, Mitch has three

children in addition to Becky. Joanna testified that, if Mitch is unable to get SSI, he

wants to ask the judge to lift the ineligibility to work.




                                          17
                               Post-Trial Proceedings

      At the conclusion of the bench trial, the trial court took judicial notice of

Lena’s and Mitch’s service plans as well as temporary orders in the case. On October

7, 2020, the trial court entered an order terminating Lena’s and Mitch’s parental

rights to Becky. The trial court found that termination of both parents’ parental rights

was in Becky’s best interest, that Lena had constructively abandoned Becky and

failed to comply with her service plan, and that Mitch had failed to comply with his

service plan.

      Mitch filed a motion for new trial, arguing that the evidence was legally and

factually insufficient to support the court’s judgment. Mitch also filed a request for

findings of fact and conclusions of law. After a hearing on the motion for new trial,

the court denied the motion. The court also entered findings of fact and conclusions

of law, which stated in relevant part:

      6. A family service plan was prepared for [Lena] and [Mitch] at a family
      group conference. [Mitch] was present at the conference. [Lena]
      initially participated by telephone but terminated the call prior to the
      end of the conference.
      ...
      8. [Mitch] signed the family service plan on November 2, 2019.

      9. On November 12, 2019, the court ordered each parent to comply with
      each requirement set out in the service plan. [Mitch] was present in
      court with his attorney when this order was rendered. No objection to
      the order or the plan was lodged.
      ...
      14. The service plan required [Mitch] to maintain contact with the
      caseworker.
                                          18
15. [Mitch] failed to maintain contact with either the primary
caseworker in Polk County or the courtesy caseworker assigned in Ft.
Bend County as required.

16. The service plan required [Mitch] to maintain stable employment.

17. [Mitch] failed to obtain employment at any time during the case.

18. The service plan required [Mitch] to maintain a stable living
environment.

19. [Mitch] failed to provide any verification to the Department
concerning his living arra[nge]ment.

20. The service plan required [Mitch] to participate in a psychological
evaluation and follow recommendations. He failed to do so.

21. [Mitch] was required to obtain treatment for preexisting post-
traumatic stress disorder, bipolar disorder, attention deficient
hyperactive disorder and anxiety. [Mitch] refused to take any
prescribed medication or obtain treatment for any condition.

22. [Mitch] provided no reason for his failure to comply with the family
service plan.

23. Since the time the child was placed in the temporary managing
conservatorship of the Department, she has required hospitalization and
special placements for violent tendencies and outbursts and requires
long term care and stability.

24. Neither parent has shown the ability to care for the child’s special
needs.

25. [Mitch] has failed to comply with the provisions of a court order
that specifically established the actions necessary for him to obtain the
return of his child who ha[s] been in the temporary managing
conservatorship of the Department of Family and Protective Services
for not less than nine months as a result of the child’s removal from the
parent under Chapter 262 for the abuse or neglect of the child.
...
                                   19
      28. It is in the best interest of the child that the parental rights of [Lena]
      and [Mitch] to the child be terminated.

      29. It is in the best interest of the child[] that the Department of Family
      and Protective Services be named the Permanent Managing
      Conservator of the child[].

      The Findings of Fact No. 25 through 28 are found by clear and
      convincing evidence.

                                 Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence, that is, “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In re J.L., 163 S.W.3d

79, 84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (citing In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

                                           20
disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id. We give due deference to the factfinder’s

findings and we cannot substitute our own judgment for that of the factfinder. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The factfinder is the sole arbiter when

assessing the credibility and demeanor of the witnesses. See id. at 109 (citing In re

J.L., 163 S.W.3d at 86-87). Findings of fact entered in a case tried to the court have

the same force and dignity as a jury’s answers to jury questions. Anderson v. City of

Seven Points, 806 S.W.2d 791, 794 (Tex. 1991). The trial court’s findings of fact are

reviewable for legal and factual sufficiency of the evidence to support them by the

same standards that are applied in reviewing evidence supporting a jury’s answer.

Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996); Catalina v. Blasdel, 881 S.W.2d

295, 297 (Tex. 1994). We defer to the trial court’s unchallenged findings of fact that




                                           21
are supported by the evidence, and we do not supplant the factfinder’s judgment. See

In re H.R.M., 209 S.W.3d at 108.

                           Compliance with Service Plan

      In his first appellate issue, Appellant challenges the legal and factual

sufficiency of the trial court’s findings under subsection 161.001(b)(1)(O).

According to Appellant, he established a defense to this predicate by a

preponderance of the evidence as provided for in subsection 161.001(d).

      “[T]o terminate parental rights under section 161.001(b)(1)(O): (1) the parent

must have failed to comply with the provisions of a court order, which (2)

specifically established the actions necessary for the parent to receive custody of the

child from the Department, which serves as the permanent or temporary conservator

of the child.” In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (citing Tex. Fam. Code

§ 161.001(b)(1)(O)). Also known as a family-service plan, “[a] trial court order

referenced by section 161.001(b)(1)(O) is a mandate or directive that establishes

some steps or actions necessary for the parent to obtain return of the child who is in

the Department’s custody.” Id. at 238. “The burden of complying with the court

order is on the parent.” In re S.J.R.-Z., 537 S.W.3d 677, 690 (Tex. App.—San

Antonio 2017, pet. denied). “The Family Code does not provide for substantial

compliance with a family services plan.” In re M.C.G., 329 S.W.3d 674, 676 (Tex.

App.—Houston [14th Dist.] 2010, pet. denied). “Subsection (O) looks only for a

                                          22
parent’s failure to comply with a court order, without reference to quantity of failure

or degree of compliance.” In re D.N., 405 S.W.3d 863, 877 (Tex. App.—Amarillo

2013, no pet.). Thus, a parent may violate subsection (O) even when the parent had

“sporadic incidents of partial compliance” with the court order. In re J.F.C., 96

S.W.3d at 278.

      In this case, Appellant does not dispute that he failed to comply with the terms

of his family-service plan. Instead, he argues that he could not comply due to lapses

by the Department and delays in resolving his SSI issues. As support for this

contention, Appellant relies on section 161.001(d) of the Texas Family Code, which

provides:

      A court may not order termination under Subsection (b)(1)(O) based on
      the failure by the parent to comply with a specific provision of a court
      order if a parent proves by a preponderance of evidence that:

      (1) the parent was unable to comply with specific provisions of the
      court order; and

      (2) the parent made a good faith effort to comply with the order and the
      failure to comply with the order is not attributable to any fault of the
      parent.

Tex. Fam. Code Ann. § 161.001(d); see also In re Z.M.M., 577 S.W.3d 541, 542

(Tex. 2019). Section 161.001(d) places the burden of proof on the parent. See Tex.

Fam. Code Ann. § 161.001(d).

      According to Appellant, he met the requirements under section 161.001(d)

because there was a preponderance of evidence that he had made a good faith effort
                                          23
to comply with the service plan and that any failure to comply with the service plan

was not his fault. The Department argues that section 161.001(d) is an affirmative

defense that must be specifically pleaded under Texas Rule of Civil Procedure 94,

and that the defense is unavailable to Mitch because he failed to do so, but even if

the defense had been asserted in his pleadings, Mitch failed to meet his burden. See

Tex. R. Civ. P. 94.

      Appellant argues that he spent considerable time trying to get his SSI benefits

reestablished, but the caseworker never requested documentation from him. He also

contends that he was unable to seek employment until an SSI judge lifted the prior

order of disability. Appellant also argues that he completed a psychological

assessment for SSI, but he says he could not afford to complete another one for CPS

until his SSI issues were resolved. He argues that no courtesy worker was assigned

to his case from June 2019 through December 2019 and that the second caseworker

assigned to his case was unable to contact him and had not followed up with the first

caseworker for six months, which resulted in “effectively a one year gap-delay

caused by CPS.” Appellant contends that at the time of trial in mid-September 2020,

he had an appointment for an assessment scheduled for the end of September. As to

the requirement that he participate in a parenting class, Appellant argues that his

courtesy worker told him he needed to find and pay for a class himself, and he claims

he had scheduled an online class in late September, about ten days after trial.

                                         24
      Courtesy worker Mahogany Jones testified that she was unable to reach Mitch

for about six months at the telephone number provided, and when she contacted him

after receiving a new phone number for him, he did not explain why he had a new

number. Jones also testified that she left voicemails for Mitch and mailed letters to

him, but he did not respond. Jones believed that Mitch understood the requirements

of his service plan but “there was pushback” when she asked him about completing

his services and Mitch told her what the Department needed to do. According to

Jones, Mitch denied having mental health issues, and he did not give her any reason

why he had not completed his service plan.

      Caseworker Keflyn Wilridge testified that Mitch had not made any attempts

to work his service plan, despite having eighteen months to do so. Wilridge also

testified that Mitch told his service worker he was not going to work on his mental

health issues.

      Cedric Vinson, the conservatorship supervisor, testified that it is the parent’s

responsibility to work the required services and a parent must start and complete

services to be in compliance with the plan. He also testified that Mitch did not make

any efforts to complete his service plan requirements and he did not take advantage

of opportunities to work on his relationship with Becky.

      After reviewing the record, we conclude that the evidence supports the trial

court’s findings of fact that Mitch “failed to comply with provisions of a court order

                                         25
that specifically established the actions necessary for him to obtain the return of his

child” and that Mitch “provided no reason for his failure to comply with the family

service plan.” The trial court could have reasonably formed a firm belief or

conviction the Department established, by clear and convincing evidence, that Mitch

failed to comply with his service plan. See Tex. Fam. Code Ann. § 161.001(b)(1)(O).

      Appellant’s brief argues that he spent “substantial time” working on his SSI

issues and had completed a psychological evaluation as part of the SSI application,

but the caseworker testified that Mitch never provided any documentation of such

efforts. According to Appellant, when his courtesy worker contacted him on July 27,

2020, he was diligent about finding an online parenting class and setting up a

psychological evaluation through Harris County MHMR. However, Appellant has

not pointed to evidence in the record showing his good faith efforts between the time

Mitch signed his family service plan on or about November 2019 and when his

second courtesy worker contacted him on July 27, 2020. The courtesy worker

testified that Mitch gave “pushback” when she urged him to complete his service

plan. The caseworker testified that even though Mitch understood his service plan

requirements, he did not make any attempts to work his service plan over eighteen

months. The conservatorship supervisor testified that Mitch did not work his service

plan for a year, and despite getting an extension due to COVID, he “did not make

any efforts to work services” and Mitch did not “take this matter seriously[.]”

                                          26
      Assuming without deciding that Appellant did not waive the section

161.001(d) defense for failure to specifically plead it, we conclude he failed to meet

his burden of proof. Deferring to the trial court’s role as factfinder and judge of the

credibility of the witnesses and weight of testimony, we cannot say that the trial

court erred in concluding that Mitch failed to prove by a preponderance of the

evidence that he was unable to comply with the trial court’s order despite a good

faith effort and that the failure to comply with the order was not attributable to

Mitch’s fault. See Tex. Fam. Code Ann. § 161.001(d); In re Z.M.M., 577 S.W.3d at

542; see also In re L.G., 596 S.W.3d 778, 780 (Tex. 2020) (failure to complete an

online parenting class, despite having internet access, and failure to communicate

with a caseworker, despite having access to a phone, is sufficient evidence of failure

to comply with service plan). We conclude that the evidence is legally and factually

sufficient to support the trial court’s finding under subsection (O), and we overrule

Appellant’s first issue.

                              Best Interest of the Child

      In his second issue, Appellant challenges the legal and factual sufficiency of

the trial court’s determination that termination of his parental rights is in Becky’s

best interest. Appellant’s brief concedes that the Department acting as permanent

managing conservator was in Becky’s best interest because it “is the entity best

suited at this time to continue with [Becky’s] treatment and no party had been trained

                                          27
and attended family counseling as recommended prior to placement.” However,

Appellant argues that there was no evidence that Becky would not benefit from

having a relationship with Appellant with placement with Becky’s grandmother.

      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a strong

presumption that the best interest of a child is served by keeping the child with her

parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A., 374 S.W.3d 528,

533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). Prompt and permanent

placement of the child in a safe environment is also presumed to be in the child’s

best interest. Tex. Fam. Code Ann. § 263.307(a).

      The Family Code outlines nonexclusive factors to be considered in

determining whether a parent is willing and able to provide a safe environment for a

child including: the child’s age and physical and mental vulnerabilities; whether

there is a history of abusive or assaultive conduct by the child’s family or others who

have access to the child’s home; the willingness and ability of the child’s family to

seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency’s close supervision; the willingness and ability of

the child’s family to effect positive environmental and personal changes within a

reasonable period of time; whether the child’s family demonstrates adequate

parenting skills, including providing the child with minimally adequate health and

                                          28
nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and whether an adequate social support system

consisting of an extended family and friends is available to the child. Id.

§ 263.307(b); see also In re R.R., 209 S.W.3d at 116. The Texas Supreme Court has

articulated several additional factors that may be considered when determining

whether termination of parental rights is in the best interest of the child, including:

the desires of the child, the emotional and physical needs of the child now and in the

future, the emotional and physical danger to the child now and in the future, the

parental abilities of the individuals seeking custody, the programs available to assist

these individuals to promote the best interest of the child, the plans for the child by

these individuals or by the agency seeking custody, the stability of the home or

proposed placement, the acts or omissions of the parent that may indicate that the

existing parent-child relationship is not a proper one, and any excuse for the acts or

omissions of the parent. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976)

(setting forth the “Holley factors” and noting “[t]his listing is by no means

exhaustive[]”). No particular Holley factor is controlling, and evidence of one factor

may be enough to support a finding that termination is in the child’s best interest.

See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311 (Tex.

App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor may be

sufficient to support a finding that termination is in the best interest of a child.”)

                                          29
(citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex. App.—

Dallas 2006, no pet.). Stability and permanence weigh heavily in considering a

child’s best interest. See In re J.D., 436 S.W.3d 105, 119-20 (Tex. App.—Houston

[14th Dist.] 2014, no pet.) (citing In re T.D.C., 91 S.W.3d 865, 873 (Tex. App.—

Fort Worth 2002, pet. denied)).

      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

performance as parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure parent’s future conduct by past conduct);

Schaban-Maurer v. Maurer-Schaban, 238 S.W.3d 815, 824 (Tex. App.—Fort Worth

2007, no pet.). The best-interest determination may rely on direct or circumstantial

evidence, subjective factors, and the totality of the evidence. In re N.R.T., 338

S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). If, in light of the entire

record, no reasonable factfinder could form a firm belief or conviction that

termination was in the child’s best interest, then we must conclude that the evidence

is legally insufficient to support termination. See In re J.F.C., 96 S.W.3d at 266.

      Because stability is important in a child’s emotional and physical

development, termination of parental interests may be in the child’s best interest

when a parent is unable to provide a stable environment or a reliable source for food,

                                         30
clothing, shelter, and emotional support. See In re T.G.R.-M., 404 S.W.3d 7, 17 (Tex.

App.—Houston [1st Dist.] 2013, no pet.). A parent’s refusal to accept a psychiatric

diagnosis or to seek treatment for mental health issues may be considered in

determining whether the parent-child relationship should be terminated. See In re

E.F., 591 S.W.3d 138, 149 (Tex. App.—San Antonio 2019, no pet.) (citing Tex.

Fam. Code Ann. § 161.003). A history of domestic violence is also a factor under

Holley and section 263.307(b)(7). See In re J.I.T.P., 99 S.W.3d 841, 846 (Tex.

App.—Houston [14th Dist.] 2003, no pet.).

      Mitch acknowledged at trial that Becky has bipolar disorder and PTSD and

that she fights a lot. Becky’s aggressive outbursts have required the Department to

move her to a new placement about eight times during the case, including numerous

hospitalizations. She told Department staff that her stepfather had dragged her on

the street and hit her with a belt. She told Wilridge that she does not love her father,

and she has stated that she wants to be placed with maternal grandmother.

      Mitch testified that he could not work due to a court order in his disability

case and that he previously could not work because of his bipolar disorder and

ADHD. He also testified that he had not been able to find employment because of

his disability and his felony conviction. Mitch testified that he had been incarcerated

for two years for family violence and aggravated assault with a deadly weapon due

to an incident where Lena’s sister accused Mitch of choking and hitting her.

                                          31
According to Mitch, he had not taken medication for bipolar disorder since being

released from prison. The courtesy worker testified that Mitch denied having mental

health issues. The caseworker testified that Mitch gave him three different addresses

during the case, and he was not aware that Mitch had maintained stable housing. The

caseworker also testified that he had not received any documentation or verification

of Mitch’s living arrangements or address. Mitch stated that he would be willing for

the Department to have conservatorship of Becky, although he would like to remain

in Becky’s life. Wilridge testified that the Department believed that termination of

Mitch’s parental rights and for the Department to be permanent managing

conservator was in Becky’s best interest.

      Having considered the evidence related to best interest, deferring to the trial

court’s determinations on witness credibility, the resolution of conflicts in the

evidence, and the weight to be given the testimony, we conclude that the statutory

and Holley factors weigh in favor of the trial court’s finding that termination is in

the child’s best interest. We conclude that the evidence is both legally and factually

sufficient to support the trial court’s finding that termination of Mitch’s parental

rights was in the child’s best interest. We overrule Appellant’s second issue.

      Having overruled both of Appellant’s issues, we affirm the trial court’s

judgment.




                                         32
      AFFIRMED.

                                                _________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on March 16, 2021
Opinion Delivered April 1, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                      33